Citation Nr: 0903872	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  06-35 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an effective date earlier than August 31, 
2004 for the award of a 50 percent rating for right carpal 
tunnel syndrome.    

2.  Entitlement to an effective date earlier than August 31, 
2004 for the award of a 40 percent rating for left carpal 
tunnel syndrome.    

3.  Entitlement to an effective date earlier than August 31, 
2004 for a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel

INTRODUCTION

The veteran had active military service from May 1967 to May 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from March 2003 and November 2005 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Offices (ROs) in St. Louis, Missouri, and San Diego, 
California.  During the course of the appeal, the veteran has 
moved several times.  Ultimately, jurisdiction of his claims 
was transferred to the RO in Seattle, Washington.  

In November 2008, the veteran presented testimony at a 
hearing before the undersigned Veterans Law Judge at the RO 
(Travel Board hearing).    

The veteran also perfected an appeal of the RO's March 2003 
denial of an increased rating for right inguinal 
herniorrhaphy.  But in February 2006, he submitted a 
statement indicating he was in "full agreement" concerning 
the ratings assigned by the RO, except for the ratings 
assigned for his right and left carpal tunnel syndrome 
disorders, which he thought should be rated at the "severe" 
level back to November 2001.  Notably, the veteran did not 
mention any continuing disagreement with the staged ratings 
assigned for his right inguinal herniorrhaphy.  As such, this 
appeal is considered withdrawn.  See 38 C.F.R. § 20.204 
(2008).  It is therefore no longer before the Board.

However, based on the veteran's same February 2006 statement, 
the Board has recharacterized the previous increased ratings 
claims for right and left carpal tunnel syndrome as claims 
for an earlier effective date.  In this vein, in the November 
2005 supplemental statement of the case (SSOC), the RO 
granted respective 50 and 40 percent ratings for his right 
and left carpal tunnel syndrome,  effective from August 31, 
2004.  But the veteran specifically requested that these two 
ratings should be made retroactively effective back to the 
time he filed a November 2001 claim for a higher rating.  In 
short, the veteran clearly asserts that the effective date 
assigned for both ratings should be earlier.  The Board 
believes this is a more appropriate characterization of his 
claims.  Additionally, the Board does not agree with the RO's 
erroneous assertion in a February 2008 congressional response 
letter that the veteran withdrew these two claims from 
consideration.  The veteran clearly requested in his February 
2006 statement that the 50 and 40 percent "severe" ratings 
should be made effective as of November 2001.  These 
particular effective date issues are distinguishable from his 
separate request for an earlier effective date for his TDIU.    


FINDINGS OF FACT

1.  In a November 2005 SSOC, the RO granted an effective date 
of August 31, 2004, the date a VA treatment record revealed 
"severe" incomplete paralysis of the right and left wrist, 
for higher 50 and 40 percent ratings for his right and left 
carpal tunnel syndrome.  

3.  The evidence supports an even earlier effective date of 
December 6, 2001, for the higher 50 and 40 percent ratings 
for the veteran's right and left carpal tunnel syndrome, 
based on the date of receipt of his claim for an increased 
rating, combined with medical and lay evidence that his 
carpal tunnel worsened around that time. 

4.  It was not factually ascertainable the veteran met the 
requirements for his higher ratings during the one-year 
period immediately preceding his December 6, 2001, informal 
claim for increase.

5.  The RO received correspondence from the veteran on 
November 21, 2002 that can be construed as an informal claim 
for TDIU.  This claim was never adjudicated by the RO or 
decided by the Board.

6.  It was factually ascertainable as of August 1, 2002, that 
the veteran was unable to secure or follow a substantially 
gainful occupation due to his service-connected disabilities.  
This is within one year immediately preceding his November 
21, 2002 informal claim for TDIU.  


CONCLUSIONS OF LAW

1.  The requirements are met for an earlier effective date of 
December 6, 2001 for the award of a 50 percent rating for 
right carpal tunnel syndrome.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.1(p), 
3.102, 3.155(a), 3.159, 3.400 (2008).

2.  The requirements are met for an earlier effective date of 
December 6, 2001 for the award of a 40 percent rating for 
left carpal tunnel syndrome.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.1(p), 
3.102, 3.155(a), 3.159, 3.400 (2008).

3.  The requirements also are met for an earlier effective 
date of August 1, 2002 for his TDIU claim.  38 U.S.C.A. 
§§ 5103, 5103A, 5107(b), 5110 (West 2002); 
38 C.F.R. §§ 3.1(p), 3.102, 3.155, 3.159, 3.400, 4.16(a) 
(2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) expanded 
VA's duties to notify and assist veterans in developing their 
claims.  See 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).  VA is required to inform the 
veteran of the type of evidence needed to substantiate his 
claim, including apprising him of whose specific 
responsibility - his or VA's, it is for obtaining this 
supporting evidence.  Quartuccio v. Principi, 16 Vet. App. 
183, 197 (2002).

Here, though, the VCAA arguably has no effect on this 
effective date appeal since it can be argued that resolution 
of this case is solely one of statutory interpretation such 
that the claim is barred as a matter of law.  Manning v. 
Principi, 16 Vet. App. 534, 542-543 (2002); Smith v. Gober, 
14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002), cert. denied, 537 U.S. 821 2002).  See, too, Sabonis 
v. Brown, 6 Vet. App. 426 (1994); VAOPGCPREC 5-2004 (June 23, 
2004).  

In any event, review of the claims file reveals compliance 
with the VCAA.  The duty to notify was accomplished by way of 
a VCAA letter from the RO to the veteran dated in September 
2007, which is also compliant with the recent case of Dingess 
v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  The effective 
date claims at issue stem from ratings assigned for his right 
and left carpal tunnel syndrome as well as the award of a 
TDIU in March 2003 and November 2005 rating decisions.  In 
this regard, the U.S. Court of Appeals for Veterans Claims 
(Court) has held that an appellant's filing of a NOD 
regarding an effective date, such as the case here, does not 
trigger additional section 5103(a) notice.  Indeed, the Court 
has determined that to hold that section 5103(a) continues to 
apply after a disability rating or an effective date has been 
determined would essentially render sections 7105(d) and 
5103A and their implementing regulations insignificant and 
superfluous, thus disturbing the statutory scheme.  Dingess 
at 491, 493, 500-501.

The Court, however, more recently clarified its holding in 
Dingess, indicating it was limited to situations where 
service connection was granted and the disability rating and 
effective date assigned prior to the enactment of the VCAA - 
so prior to November 9, 2000.  If, as here, the rating 
decision that granted service connection occurred after that 
date, the veteran is entitled to pre-decisional notice 
concerning all elements of his claims, including these 
downstream disability rating and effective date elements.  
And if he did not receive this notice, for whatever reason, 
it is VA's obligation to explain why this is not prejudicial 
error, i.e., harmless.  See Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  

Notwithstanding its holding in Dunlap, the Court most 
recently clarified in Goodwin v. Peake, 22 Vet. App. 128, 137 
(2008), that where a service connection claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to any downstream initial 
rating and effective date elements.  The Court added that its 
decision was consistent with its prior decisions in Dingess, 
Dunlap, and Sanders, supra.  In this regard, the Court 
emphasized its previous holding in Dingess that "once a 
decision awarding service connection, a disability rating, 
and an effective date has been made, section 5103(a) notice 
has served its purpose, and its application is no longer 
required because the claim has already been substantiated."  
Dingess, 19 Vet. App. at 490.  Thereafter, once a NOD has 
been filed, only the notice requirements for rating decisions 
and SOCs described within 38 U.S.C. §§ 5104 and 7105 control 
as to the further communications with the appellant, 
including as to what "evidence [is] necessary to establish a 
more favorable decision with respect to downstream elements 
...."  Id.  

Here, the veteran contends that the VA failed to notify him 
that an electromyography (EMG) study could provide him with 
higher ratings for his right and left carpal tunnel syndrome 
at an earlier date than August 31, 2004.  However, the Board 
has assigned earlier effective dates for all issues in this 
case, such that this has not resulted in prejudice to the 
veteran.  In fact, the RO actually provided the veteran with 
downstream Dingess notice in September 2007 pertaining to the 
effective date element of his claims.  Further, after the 
veteran filed an NOD with regard to an earlier effective 
date, the additional notice requirements described within 
38 U.S.C. §§ 5104 and 7105 were met by the August 2006 
statement of the case (SOC).  Specifically, these documents 
provided the veteran with a summary of the pertinent evidence 
as to his earlier effective date claim, a citation to the 
pertinent laws and regulations governing an earlier effective 
date, and a summary of the reasons and bases for the RO's 
decision to deny an earlier effective date.  Consequently, 
the veteran has not met his burden of establishing any 
prejudice as to notice provided for the downstream effective 
date element of his claims.     

As for the duty to assist, the RO has secured the veteran's 
service treatment records (STRs), relevant VA treatment 
records, and VA medical examinations.  The veteran failed to 
appear to a VA examination scheduled for him in January 2003 
without good cause.  See 38 C.F.R. § 3.655.  The veteran has 
submitted personal statements, hearing testimony, and private 
medical evidence.  There is no indication that any additional 
evidence remains outstanding.  The Board is therefore 
satisfied that the RO has provided all assistance required by 
the VCAA.  38 U.S.C.A. § 5103A.   

Governing Law and Regulations with for IR Effective Dates

Generally, the effective date of an award for an increase in 
disability compensation will be the date of receipt of claim 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a), (b); 38 C.F.R. § 3.400(o)(1).  However, 
an increase in disability compensation may be granted from 
the earliest date on which it is factually ascertainable that 
an increase in disability occurred if the claim for an 
increase is received within one year from such date 
otherwise, date of receipt of claim.  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

Thus, three possible dates may be assigned depending on the 
facts of the case:

(1) if an increase in disability occurs after the 
claim is filed, the date that the increase is 
shown to have occurred (date entitlement arose) 
(38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the 
claim by a year or less, the date that the 
increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. 
§ 3.400(o)(2)); or

(3) if an increase in disability precedes the 
claim by more than a year, the date that the claim 
is received (date of claim) 
(38 C.F.R. § 3.400(o)(2)).

Harper v. Brown, 10 Vet App 125, 126 (1997).  Determining the 
appropriate effective date for an increased rating under the 
effective date regulations involves an analysis of the 
evidence to determine (1) when a claim for an increased 
rating was received and, if possible, (2) when the increase 
in disability actually occurred. 38 C.F.R. §§ 3.155, 
3.400(o)(2) (2008).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).  VA is required to 
identify and act on informal claims for benefits.  38 U.S.C. 
§ 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  

Analysis - IR Effective Dates

The veteran's ratings for his right and left carpal tunnel 
syndrome were awarded under 38 C.F.R. § 4.124a, Diagnostic 
Code 8515, incomplete paralysis of the medial nerve.   

For his right wrist carpal tunnel syndrome, from May 30, 1970 
to December 6, 2001, this disorder was rated as 10 percent 
disabling.  As December 6, 2001, the veteran's disability was 
rated as 30 percent disabling.    

For his left wrist carpal tunnel syndrome, from May 30, 1970 
to March 6, 1972, this disorder was rated as 10 percent 
disabling.  From March 6, 1972, to June 1, 1972, the 
veteran's had a 100 percent temporary total disability rating 
due to convalescence after surgery that was assigned pursuant 
to 38 C.F.R. § 4.30.  As of June 1, 1972, his 10 percent 
rating was restored.  As of December 6, 2001, the veteran's 
disability was rated as 20 percent disabling.          

Effective August 31, 2004, the RO increased the veteran's 
post-operative residuals of his right and carpal tunnel 
syndrome to 50 percent and 40 percent disabling, 
respectively.  This effective date was assigned for both 
ratings based on an August 31, 2004 VA EMG report that 
revealed "severe" right and left carpal tunnel syndrome 
under Diagnostic Code 8515.  

Although the veteran's claim for an increased rating was 
received in December 6, 2001, the RO assigned the August 31, 
2004 effective date based on the VA EMG that showed 
entitlement to a higher rating at that time.  In this regard, 
since the date entitlement arose to 50 and 40 percent ratings 
was later than the date of the claim for an increased rating, 
the RO was correct in its application of the general rule by 
assigning a August 31, 2004 effective date.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(o).

The veteran seeks an effective date earlier than August 31, 
2004.  Specifically, in a February 2006 statement, the 
veteran asserted that the 50 and 40 percent "severe" 
ratings should be effective back to November 2001, at the 
time he originally filed his claim for an increased rating.  
A review of this claim reveals that this claim for an 
increased rating was actually received by the RO on December 
6, 2001.  It is the date of "receipt" of the claim, not the 
date written on the claim itself, which is controlling for 
purposes of assigning a potential earlier effective date.  
See 38 U.S.C.A. § 5110(a), (b); 38 C.F.R. § 3.400(o)(1).  

Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function. With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term "incomplete paralysis" indicates 
a degree of lost or impaired function substantially less than 
the type of picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is only sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a (2008).  

Diagnostic Code 8515 provides ratings for paralysis of the 
median nerve.  Diagnostic Code 8515 provides that mild 
incomplete paralysis is rated 10 percent disabling on the 
major side and 10 percent on the minor side; moderate 
incomplete paralysis is rated 30 percent disabling on the 
major side and 20 percent on the minor side; and severe 
incomplete paralysis is rated 50 percent disabling on the 
major side and 40 percent on the minor side.  Complete 
paralysis of the median nerve, with the hand inclined to the 
ulnar side, the index and middle fingers more extended than 
normally, considerable atrophy of the muscles of the thenar 
eminence, the thumb in the plane of the hand (ape hand); 
pronation incomplete and defective, absence of flexion of 
index finger and feeble flexion of middle finger, cannot make 
a fist, index and middle fingers remain extended; cannot flex 
distal phalanx of thumb, defective opposition and abduction 
of the thumb at right angles to palm; flexion of wrist 
weakened; pain with trophic disturbances, is rated 70 percent 
disabling on the major side and 60 percent on the minor side.  
38 C.F.R. § 4.124a.

VA physicians and examiners have determined that the veteran 
is right-handed.  Therefore, the veteran's right wrist is his 
major, or dominant wrist.  38 C.F.R. § 4.69.  Therefore, his 
left wrist is his minor, or non-dominant wrist.  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

In the present case, the veteran is entitled to an earlier 
effective date.  The Board observes it is somewhat unclear 
from the evidence of record when severe incomplete paralysis 
of the right and left wrist began.  But significantly, the VA 
EMG report dated in August 31, 2004, which is the basis of 
the severe incomplete paralysis rating, indicates that the 
veteran's worsening symptoms had been occurring for a three-
year period prior to the August 2004 EMG.  This would create 
a potential date of entitlement back to August 2001, prior to 
the filing of the December 2001 claim for an increased 
rating.  However, a review of private medical evidence from 
St. John's Physicians dated in June and July 2001, which is 
also prior to the claim, does not reveal symptoms of severe 
incomplete paralysis of the right and left wrist.  
Specifically, only "intermittent" tingling and numbness in 
both hands was noted.  A nerve conduction study only 
demonstrated "mild" carpal tunnel syndrome.  Symptoms were 
described as "intermittent in nature and "tolerable."  The 
veteran's own June 2004 and October 2005 VA Forms 21-8940, 
Applications for Increased Compensation Based on 
Unemployability, indicate he was still working at that time.  
In short, the Board cannot conclude that "severe" 50 and 40 
percent ratings for each wrist were factually ascertainable 
within the one-year period before the receipt of the December 
6, 2001 claim for increase.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).  

However, the veteran's credible statements that his disorder 
began to worsen around the time of the claim and thereafter, 
his statements about the functional effect on his employment 
in 2002 and 2003, and the noted worsening of symptoms for 
several years prior to the August 2004 VA EMG, are all 
significant to the present case.   The Board concludes, by 
resolving any doubt in the veteran's favour, that his 
disabilities had begun to worsen at the time the veteran 
filed his December 6, 2001 claim, such that the evidence is 
sufficient to establish entitlement to 50 and 40 percent 
ratings for his disorders, effective from the date of the 
December 6, 2001 claim for an increased rating.  38 U.S.C.A. 
§§ 5110(b)(2); 5107; 38 C.F.R. §§ 3.400(o)(2), 4.124a, 
Diagnostic Code 8515.  This is considered a full grant as to 
the benefits sought by the veteran for these two issues.        

Governing Law and Regulations with for TDIU Effective Date

An increase in disability compensation may be granted from 
the earliest date on which it is factually ascertainable that 
an increase in disability occurred if the claim for an 
increase is received within one year from that date.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  Otherwise, 
the award will be effective the date of receipt of claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a)(b); 38 C.F.R. § 3.400(o).  A TDIU claim is a claim 
for an increased rating, and the effective date rules for 
increased compensation apply to a TDIU claim.  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001); see also Norris v. 
West, 12 Vet. App. 413, 420 (1999); VAOPGCPREC 12-2001 (July 
6, 2001).  A TDIU claim is an alternate way to obtain a total 
disability rating without recourse to a 100 percent 
evaluation under the rating schedule.  See, e.g., Parker v. 
Brown, 7 Vet. App. 116, 118 (1994).

With regard to an earlier effective date for a TDIU, the 
Federal Circuit has held once a veteran:  (1) submits 
evidence of a medical disability; (2) makes a claim for the 
highest rating possible; and (3) submits evidence of 
unemployability, the requirement in 38 C.F.R. § 3.155(a) that 
an informal claim "identify the benefit sought" has been 
satisfied and VA must consider whether he is entitled to a 
TDIU.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 
2001).  See also VAOPGCPREC 12-2001 (July 6, 2001).  VA must 
consider a TDIU claim in this instance even though 
the veteran did not make a specific request for a TDIU.  See 
id.   

A total disability rating for compensation purposes may be 
assigned on the basis of individual unemployability: that is, 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  38 
C.F.R. § 4.16(a).  In such an instance, if there is only one 
such disability, it must be rated at 60 percent or more; if 
there are two or more disabilities, at least one disability 
must be rated at 40 percent or more, and sufficient 
additional disability must bring the combined rating to 70 
percent or more. Id. 

If a veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an extra-
schedular rating is for consideration where the veteran is 
unable to secure or follow a substantially gainful occupation 
by reason of service-connected disability.  38 C.F.R. § 
4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  
In that situation, the Board must evaluate whether there are 
circumstances in the veteran's case, apart from any non-
service-connected conditions and advancing age, which would 
justify a total rating based on unemployability.  Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993).  See Hodges v. Brown, 
5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 
(1993).

Analysis - TDIU Effective Date

The veteran filed an informal claim for TDIU in February 
2004.  The RO determined that a TDIU claim had been 
reasonably raised by the evidence of record, and proceeded to 
send the veteran a VA Form 21-8940, Application for Increased 
Compensation Based on Unemployability.  The veteran completed 
and submitted this form in June 2004.  The RO eventually 
awarded the veteran TDIU, effective August 31, 2004, based on 
the August 2004 VA EMG report that revealed "severe" right 
and left carpal tunnel syndrome under Diagnostic Code 8515.  
Based on this report, the veteran's combined service-
connected disability rating was 80 percent as of August 31, 
2004.  In other words, the RO determined that the veteran met 
the percentage requirements for TDIU as of August 31, 2004, 
but did not meet it on the date of his earlier informal 
February 2004 claim.  Therefore, the RO determined that the 
effective date was the date of entitlement on August 31, 
2004.        

Accordingly, reviewing the veteran's disability history, the 
veteran's combined service-connected disability rating was 20 
percent from June 1, 1972; 50 percent from December 6, 2001; 
and 80 percent from August 31, 2004.  See 38 C.F.R. §§ 4.25 
(combined ratings table), 4.26 (bilateral factor).  As stated 
above, the percentage criteria for TDIU were not met until 
August 31, 2004.  See 38 C.F.R. § 4.16(a).      

Since the date entitlement arose (August 31, 2004), was later 
than the date of receipt of his informal TDIU claim (February 
18, 2004), the effective date for TDIU was the date 
entitlement arose - August 31, 2004.  38 U.S.C.A. § 
5110(a)(b); 38 C.F.R. § 3.400(o).  

But in light of the above analysis in the present decision 
establishing an earlier effective date of December 6, 2001 
for the award of 50 and 40 percent ratings for right and left 
carpal tunnel syndrome, the veteran's combined service-
connected disability rating is now 80 percent from December 
6, 2001.  As such, the percentage criteria for TDIU are now 
met at the earlier date of December 6, 2001.  See 38 C.F.R. 
§ 4.16(a).  The Board must now determine whether there is any 
earlier informal claim for TDIU, and when entitlement to TDIU 
is factually ascertainable, that is, when was the veteran 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. § 
4.16(a).  

In a statement received by the RO on November 21, 2002, the 
veteran indicated he was having "extreme difficulty 
working" as a truck driver, his profession of the past 35 
years, due to his carpal tunnel syndrome.  The veteran was 
also not able to work as a dispatcher because he could not do 
the computer work due to his carpal tunnel syndrome.  In 
essence, in this statement, he is asserting unemployability 
due to his service-connected disabilities.  A claim is a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).  The Board concludes 
that his November 21, 2002 statement constitutes an earlier 
unadjudicated informal claim for TDIU.

There is no earlier informal claim for TDIU in the claims 
folder prior to November 21, 2002.  Although the veteran 
asserts that his TDIU should be effective back to the time of 
his December 2001 claim for an increased rating, he did not 
submit an allegation or evidence of unemployability at that 
time.  In fact, in June 2004 and October 2005 VA Forms 21-
8940, Applications for Increased Compensation Based on 
Unemployability, the veteran listed gainful employment after 
December 2001, specifically from January to June of 2002.  
The veteran also conceded this fact at the hearing.  There is 
no other probative evidence of unemployability at that time.  
Consequently, the requirement in 38 C.F.R. § 3.155(a) that an 
informal claim for TDIU "identify the benefit sought" was 
not satisfied at the time of his December 2001 claim for an 
increased rating and VA need not consider whether he is 
entitled to a TDIU at that time.  Roberson v. Principi, 
251 F.3d 1378, 1384 (Fed. Cir. 2001).  See also VAOPGCPREC 
12-2001 (July 6, 2001).

The Board must now determine whether it was factually 
ascertainable the veteran met the requirements for TDIU 
during the one year period immediately preceding his November 
21, 2002, informal claim for TDIU.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).  The evidence is somewhat mixed.  
The veteran has alternatively discussed and listed the end of 
his gainful employment as June and July of 2002.  However, in 
his October 2005 VA Forms 21-8940, he indicated that his last 
day of gainful employment was on July 31, 2002.  He adds that 
he has not able to obtain gainful employment since August 1, 
2002 onwards.  A holistic review of the evidence of record 
lends credibility to the veteran's assertions regarding his 
unemployability for purposes of TDIU from August 1, 2002.  
There is no evidence of substantially gainful employment 
after this date.  This is a hard-working individual who 
worked for over 30 years in the trucking and landscaping 
business.  There is no evidence of malingering or dishonesty 
in his assertions regarding his unemployability.  From 2003 
to 2006, the veteran had to live at a monastery because he 
was homeless after no longer being able to work.  In essence, 
he could no longer adequately perform the work he had been 
trained to do his whole life - the June 2004 VA examiner 
lends medical support to the veteran's assertions when the 
examiner noted that due to his service-connected 
disabilities, the veteran was limited in heavy lifting and 
carrying, as well as limited in frequent twisting, torquing, 
typing, writing, handling, grasping, and fingering.  Thus, 
entitlement to TDIU is factually ascertainable as of August 
1, 2002.  Because the November 2002 informal claim for TDIU 
was received within one year from the date entitlement to 
TDIU is factually ascertainable, an effective date of August 
1, 2002 for the award of TDIU is granted.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

The Board acknowledges that according to his hearing 
testimony and June 2004 and October 2005 VA Forms 21-8940, 
the veteran did work as a shuttle driver from November 2002 
to May 2003, after the effective date granted above.  But he 
credibly claims he did not earn more than $3,000 or $4,000 
during that period.  In this regard, the income the veteran 
reports in late 2002 and early 2003 mostly likely places him 
around or below the poverty level.  See 69 Fed. Reg. 76,978 
(December 23, 2004) (the weighted average poverty threshold 
established for 2003 for one person as established by the 
Bureau of the Census is $9,393.00).  Marginal employment, 
i.e., earned annual income that does not exceed the poverty 
threshold for one person, is not considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).  Marginal 
employment may also be held to exist, on a facts-found basis, 
when earned annual income exceeds the poverty threshold.  38 
C.F.R. § 4.16(a).  See Faust v. West, 13 Vet. App. 342 
(2000).  Marginal employment may also be considered to exist 
when income exceeds the poverty threshold but is earned, for 
example, in a protected environment, such as a family 
business or sheltered workshop.  38 C.F.R. § 4.16(a).  
Failure to consider the particular circumstances under which 
the veteran has maintained employment in determining the 
appropriate disability evaluation is remandable error.   
Bowling v. Principi, 15 Vet. App. 1, 12 (2001).  

In the present case, the Board has determined that the 
veteran's employment from November 2002 to May 2003 as a 
shuttle driver was only marginal employment, which is 
consistent with a finding of unemployability for TDIU 
purposes, and is not substantially gainful employment.  It is 
a credit to the veteran that he at least tried to work.  As 
such, the Board's assignment of an effective date of August 
1, 2002 for the award of TDIU is still proper.  


ORDER

An effective date of December 6, 2001 for the award of a 50 
percent rating for right carpal tunnel syndrome is granted, 
subject to the law and regulations governing the payment of 
VA monetary benefits.    

An effective date of December 6, 2001 for the award of a 40 
percent rating for left carpal tunnel syndrome is granted, 
subject to the law and regulations governing the payment of 
VA monetary benefits.    

An effective date of August 1, 2002 for the award of TDIU is 
granted, subject to the law and regulations governing the 
payment of VA monetary benefits.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


